Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-6 of U.S. Application 16/635,256 filed on January 30, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Reasons for Allowance

Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a current measuring apparatus comprising: wherein: one of the first electrode or the second electrode is used to short at least two of the terminals of the electronic circuit component 

Claims 2-6 are also allowed as they depend on allowed claim 1. 

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura et al (USPGPub 20150212115): discloses current detection with two electrodes each disposed on a side of a resistance element. 

Kawamoto et al (USPGPub 20170192038): discloses shunt resistor with traces and electrodes disposed in a step orientation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868